Rosalsky, J.
This is an appeal from, a judgment of a city magistrate, convicting the defendant of a violation of section 2 of chapter 933 of the Laws of 1896, in “ that the defendant did on the 6th day of December, 1906, unlawfully fill, use, buy, sell, give, take or otherwise dispose of and traffic in said six siphons at the city and county of Hew York, in the county and State of Hew York, which and each of which said six siphons were and was so marked and distinguished with and by the name, marks and devices of the said corporation, to wit: ‘ Oarl H. Schultz,’ of which a description had been so filed and published as afore*350said,- and upon each of which said siphons'there were therein and thereon the said name, marks and devices of said corporation, contrary to and in violation of law.”
To sustain the charge against the defendant, one John Keidel, employed by the Bottlers’ Exchange; testified that on the 6th day of December, 1906, he entered the premises No. 234 Henry street, borough of Manhattan, county of New York, and in the absence of the defendant “ found a box near the filling machine containing six Schultz’s siphons and three Light’s,” and also that he was not present when the bottles were filled with seltzer.
The defense established that the defendant was engaged in the business of filling siphons with aerated water for other dealers and not for himself. The siphons which were to be filled with aerated water were brought to the defendant’s place of business by dealers engaged in the business of selling and trafficking in the water, and at times the boxes contained siphons filled with aerated water.
Subdivision 3 of this statute provides “ that the use by any person other than the person or persons, corporation or corporations, whose device, name or mark-shall be or shall have been upon the same without such written consent or purchase as aforesaid, of any such marked or distinguished bottle, box, siphon, tin or keg, a description of the name, mark or device * * * as herein provided, for the sale therein of soda waters * * * shall, and is hereby declared, to be presumptive evidence of the said unlawful use, purchase and traffic in of such bottles, boxes, siphons, tins or kegs.”
Another section of this subdivision declares “ or the having by any junk dealer or dealers in second-hand articles, possession of any such bottles, boxes, siphons * * * shall, and is hereby declared, to be presumptive evidence of said unlawful use, purchase and traffic in of such bottles, boxes, siphons, tins or kegs.”
It will, therefore, be observed that, with reference to a junk *351dealer or dealers in second-hand articles, the possession of a hottle or siphon is to be deemed presumptive evidence of said unlawful use, whereas, as to any other person, the use of a bottle is to be deemed presumptive evidence of the unlawful use, purchase and traffic in such bottles, siphons, etc.
Although the magistrate’s return shows that the defendant did have in his possession “ six siphons filled with some beverage,” it is not contended that the defendant is guilty of the charge of having in his possession filled siphons, and properly so, because possession (by the defendant) of filled siphons, under the act, is no crime, unless by a junk dealer or a dealer in second-hand articles, and it is not claimed that the defendant is a junk dealer or a dealer in second-hand articles.
Therefore, the question to be determined is, whether the defendant did fill, use, buy, sell, give, take or otherwise dispose of, or traffic in said six siphons so marked with the name and device of the corporation “ Carl H. Schultz,” in violation of law. It nowhere appears from the record that the defendant did any one of the things enumerated above.
The term “ use ” is defined in the Standard Dictionary as follows: “ The act of using; employment, as of means or material for a purpose; application to an end, particularly a good or useful end; as, the use of steam in navigation.” The term “ use ” is also defined by Webster as follows: “ The act of employing anything or applying it to one’s service; application, employment, conversion to some purpose, as the use of a pen in writing.”
It must necessarily follow, therefore, that to prove the use of a thing, the use must be shown by an act of some kind, and the mere possession of a siphon or bottle does not prove the use of the same.
The Legislature evidently sought to make a distinction between the possession of siphons and their use; otherwise, it would not have employed the words in contradistinction to each *352other. The term “ use ” was advisedly adopted so as not to expose any person who was not a junk dealer, or a dealer in second-hand articles, to being subjected to a prosecution merely because he was in possession of a siphon; in order to hold such person answerable he must have violated some one of the provisions set forth in this statute.
Statutes passed in the exercise of the police power of the State, restricting and regulating property rights or the pursuits of lawful occupations and callings; should be construed strictly. Matter of Jacobs, 98 N. Y. 98; People v. Mark, 99 id. 377; Wynehamer v. People, 13 id. 378.
The motion made by the learned counsel for the defendant to dismiss the charge for failure of proof should have been granted. The judgment is, therefore, reversed.
Judgment reversed.